Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage” and “controller” in claim(s) 14-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 8, 10, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delgo et al., US 2013/0014016 A1 (hereinafter referred as “Delgo”).

Regarding claim 1, Delgo discloses a method for determining a representative image of a video (see Delgo Abstract, and Figs. 1-6, and paras. 0055 and 0077-0084, where a frame is assigned “display order 1”), comprising: acquiring a video (see Delgo Abstract, and Figs. 1-3, and paras. 0002-0010, where video content is acquired and searched); determining a representative object of the video from at least one object appearing in the video (see Delgo Figs. 1-3, and paras. 0077-0084 and 0113, where an object, such as a face, may be sought by a user); and determining a representative image of the video on the basis of an image score representing visual importance of the representative object (see Delgo Figs. 1-3, and paras. 0055, 0067, 0068, 0076-0084, and 0113-0116, where, for example, frames containing faces are considered more relevant and therefore scored and/or ranked higher), the determining the representative image comprising: dividing the video into at least one similar frame group (see Delgo Figs. 1-3, and paras. 0067-0075 and 0113-0116, where videos are divided into “shots” and “sub-shots” and “visual object tubes”); determining a representative frame of each similar frame group on the basis of the image score (see Delgo Figs. 1-3, and paras. 0055, 0067, 0068, 0076-0084, where all representative frames are scored and/or ranked); and determining, as a representative image, a frame of which the representative object has the highest image score from among the representative frames (see Delgo Figs. 1-3, and paras. 0055, 0067, 0068, 0076-0084, and 0113-0116, where “[t]he frame with display order 1 is the frame having the maximum score of all representative frames” such that each “shot” has a representative frame with a highest score and/or rank and the entre video also has a representative frame with a highest score and/or rank).

Regarding claim 2, Delgo discloses wherein the determining the representative object comprises: determining the representative object on the basis of user relevance of each object of the at least one object (see Delgo Figs. 1-3, and paras. 0018, 0055, 0077-0084, and 0113-0115, where the user indicates user relevance with a search query thereby indicating the sought-after object, for example, “Britney”).

Regarding claim 4, Delgo discloses wherein the determining the representative object comprises: performing image captioning for the representative frame; and determining, as the representative object, an object included in a phrase generated as a result of the image captioning (see Delgo Figs. 1-3, and paras. 0013, 0081-0086, and 0113, where text is associated with videos and its frames and then used to determine visual relevance, for example, “a label for the visual object”).

Regarding claim 5, Delgo discloses wherein the similar frame group comprises a consecutive sequence of frames (see Delgo paras. 0064-0075, where shots and sub-shots and tubes are grouped based on similarity between consecutive and or contiguous frames).

Regarding claim 6, Delgo discloses wherein the dividing comprises: dividing the video into at least one similar frame group on the basis of similarity between consecutive frames of the video (see Delgo paras. 0064-0075, where shots and sub-shots and tubes are grouped based on similarity between consecutive and or contiguous frames).

Regarding claim 8, Delgo discloses wherein the similar frame group comprises at least one frame, and the determining the representative frame comprises: determining the image score for each of the at least one frame; and determining a frame with the highest image score as the representative frame of the similar frame group (see Delgo Figs. 1-3, and paras. 0055, 0067, 0068, 0076-0084, and 0113-0116, where videos are divided into “shots” and “sub-shots” and “visual object tubes” in which all representative frames are scored and/or ranked).

Regarding claim 10, Delgo discloses wherein the representative image comprises a plurality of the representative images, and the determining the representative image comprises: selecting one representative image from the plurality of the representative images according to the user's selection (see Delgo Figs. 1-6, and paras. 0113-0116, where a user may select one or more thumbnails from among the representative images).

Regarding claim 14, Delgo discloses an electronic apparatus comprising: a storage configured to store a video; and a controller configured to process operations of (see Delgo Abstract, and Figs. 1-6, and paras. 0002-0010, 0077-0084, and 0118-0121, where a computer is acquires video to be searched): determining a representative object of the video from at least one object appearing in the video (see Delgo Figs. 1-3, and paras. 0077-0084 and 0113, where an object, such as a face, may be sought by a user); dividing the video into at least one similar frame group (see Delgo Figs. 1-3, and paras. 0067-0075 and 0113-0116, where videos are divided into “shots” and “sub-shots” and “visual object tubes”); determining a representative frame of each similar frame group (see Delgo Figs. 1-3, and paras. 0055, 0067, 0068, 0076-0084, where all representative frames are scored and/or ranked) on the basis of an image score representing visual importance of the representative object (see Delgo Figs. 1-3, and paras. 0055, 0067, 0068, 0076-0084, and 0113-0116, where, for example, frames containing faces are considered more relevant and therefore scored and/or ranked higher); and determining, as a representative image, a frame of which the representative object has the highest image score from among the representative frames (see Delgo Figs. 1-3, and paras. 0055, 0067, 0068, 0076-0084, and 0113-0116, where “[t]he frame with display order 1 is the frame having the maximum score of all representative frames” such that each “shot” has a representative frame with a highest score and/or rank and the entre video also has a representative frame with a highest score and/or rank).

Regarding claim 15, Delgo discloses wherein the controller is further configured to process operations of determining user relevance of the at least one object; and determining an object with the highest user relevance as the representative object (see Delgo Figs. 1-3, and paras. 0018, 0055, 0077-0084, and 0113-0115, where the user indicates user relevance with a search query thereby indicating the sought-after object, for example, “Britney”).

Regarding claim 16, Delgo discloses wherein the controller is further configured to process operations of performing image captioning for the representative frame; and determining, as the representative object, an object included in a phrase that is generated as a result of the image captaining (see Delgo Figs. 1-3, and paras. 0013, 0081-0086, and 0113, where text is associated with videos and its frames and then used to determine visual relevance, for example, “a label for the visual object”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgo as applied to claim(s) 2 and 8 above, and in further view of Harada et al., US 2018/0012103 A1 (hereinafter referred as “Harada”).

Regarding claim 3, Delgo does not explicitly disclose wherein the user relevance of each object is determined on the basis of at least one of the frequency of an image in which each object appears or the number of times the user opens an image in which each object appears, from among images stored in a gallery of a user.
However, Harada discloses wherein the user relevance of each object is determined on the basis of at least one of the frequency of an image in which each object appears or the number of times the user opens an image in which each object appears, from among images stored in a gallery of a user (see Harada Figs. 9, 10, and 16, and paras. 0005, 0050-0056, 0076, and 0077, where a most frequent image score is calculated for an image group captured by a user).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the additional quality and frequency scores of Harada with the scores and/or ranking of Delgo, because it is predictable that incorporating object frequency and image quality into the score would ensure that the user is provided a representative image with high image quality and with the most frequent objects that are most likely to be relevant.  Accordingly, it is obvious that incorporating the additional data into the score will improve the accuracy of Delgo’s search results by presenting the user higher quality images with the most frequent, relevant objects in them.

Regarding claim 9, Delgo does not explicitly disclose wherein the determining the image score comprises: determining the image score of each frame on the basis of at least one of image quality factors or location factors of the representative object.
However, Harada discloses wherein the determining the image score comprises: determining the image score of each frame on the basis of at least one of image quality factors or location factors of the representative object (see Harada Figs. 9, 10, and 16, and paras. 0005, 0050-0056, 0076, and 0077, where exposure scores, subject blurring scores, and focusing scores are calculated and combined).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the additional quality and frequency scores of Harada with the scores and/or ranking of Delgo, because it is predictable that incorporating object frequency and image quality into the score would ensure that the user is provided a representative image with high image quality and with the most frequent objects that are most likely to be relevant.  Accordingly, it is obvious that incorporating the additional data into the score will improve the accuracy of Delgo’s search results by presenting the user higher quality images with the most frequent, relevant objects in them.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgo as applied to claim(s) 6 above, and in further view of Yamada et al., US 5,732,146 A (hereinafter referred as “Yamada”).

Regarding claim 7, Delgo does not explicitly disclose wherein the dividing comprises: determining a first similarity between a first frame and a second frame, which are sequential in the video; determining a second similarity between the second frame and a third frame subsequent to the second frame; and determining the third frame as a new similar frame group based on difference between the first similarity and the second similarity.
However, Yamada discloses wherein the dividing comprises: determining a first similarity between a first frame and a second frame, which are sequential in the video; determining a second similarity between the second frame and a third frame subsequent to the second frame; and determining the third frame as a new similar frame group based on difference between the first similarity and the second similarity (see Yamada Figs. 1-4, and col. 9, lls. 19-48, where consecutive frame similarity differences are used to detect scene changes in video).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the scene detection technique of Yamada to divide and group the video frames of Delgo, because it is predictable that scene change detection would succeed at grouping the different scenes and shots and sub-shots desired by the user in Delgo.  Furthermore, Yamada improves the robustness of the frame grouping, stating that “the conventional method is disadvantageous in that false detections may frequently arise if frame images cause discontinuous changes in the transitional part of scene change resulting from the editing effects” improving the robustness of the frame grouping.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgo in view of Harada.

Regarding claim 11, Delgo discloses a method for determining a representative image of a video (see Delgo Abstract, and Figs. 1-6, and paras. 0055 and 0077-0084, where a frame is assigned “display order 1”), comprising: acquiring a video (see Delgo Abstract, and Figs. 1-3, and paras. 0002-0010, where video content is acquired and searched); determining a representative object of the video from at least one object appearing in the video (see Delgo Figs. 1-3, and paras. 0077-0084 and 0113, where an object, such as a face, may be sought by a user); determining an image score representing visual importance of the representative object (see Delgo Figs. 1-3, and paras. 0055, 0067, 0068, 0076-0084, and 0113-0116, where, for example, frames containing faces are considered more relevant and therefore scored and/or ranked higher); and determining a representative image of the video on the basis of the image score (see Delgo Figs. 1-3, and paras. 0055, 0067, 0068, 0076-0084, and 0113-0116, where all representative frames are scored and/or ranked to determine a “display order 1”), wherein the determining the representative object comprises: determining user relevance of the at least one object; and determining an object with the highest user relevance as the representative object (see Delgo Figs. 1-3, and paras. 0018, 0055, 0077-0084, and 0113-0115, where the user indicates user relevance with a search query thereby indicating the sought-after object, for example, “Britney”).
Delgo does not explicitly disclose on the basis of at least one of image quality factors or location factors of the representative object.
However, Harada discloses determining an image score representing visual importance of the representative object on the basis of at least one of image quality factors or location factors of the representative object (see Harada Figs. 9, 10, and 16, and paras. 0005, 0050-0056, 0076, and 0077, where exposure scores, subject blurring scores, and focusing scores are calculated and combined).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the additional quality and frequency scores of Harada with the scores and/or ranking of Delgo, because it is predictable that incorporating object frequency and image quality into the score would ensure that the user is provided a representative image with high image quality and with the most frequent objects that are most likely to be relevant.  Accordingly, it is obvious that incorporating the additional data into the score will improve the accuracy of Delgo’s search results by presenting the user higher quality images with the most frequent, relevant objects in them.

Regarding claim 12, Delgo does not explicitly disclose wherein the user relevance of each object is determined on the basis of at least one of the frequency of an image in which each object appears or the number of times a user opens an image in which each object appears, from among images stored in a gallery of the user.
However, Harada discloses wherein the user relevance of each object is determined on the basis of at least one of the frequency of an image in which each object appears or the number of times a user opens an image in which each object appears, from among images stored in a gallery of the user (see Harada Figs. 9, 10, and 16, and paras. 0005, 0050-0056, 0076, and 0077, where a most frequent image score is calculated for an image group captured by a user).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the additional quality and frequency scores of Harada with the scores and/or ranking of Delgo, because it is predictable that incorporating object frequency and image quality into the score would ensure that the user is provided a representative image with high image quality and with the most frequent objects that are most likely to be relevant.  Accordingly, it is obvious that incorporating the additional data into the score will improve the accuracy of Delgo’s search results by presenting the user higher quality images with the most frequent, relevant objects in them.

Regarding claim 13, Delgo discloses wherein the determining the representative image comprises: dividing the video into at least one frame group (see Delgo Figs. 1-3, and paras. 0067-0075 and 0113-0116, where videos are divided into “shots” and “sub-shots” and “visual object tubes”); determining a representative frame of each similar frame group (see Delgo Figs. 1-3, and paras. 0055, 0067, 0068, 0076-0084, where all representative frames are scored and/or ranked) on the basis of the image score (see Delgo Figs. 1-3, and paras. 0055, 0067, 0068, 0076-0084, and 0113-0116, where, for example, frames containing faces are considered more relevant and therefore scored and/or ranked higher); and determining, as a representative image, a frame of which the representative object has the highest image score from among the representative frames (see Delgo Figs. 1-3, and paras. 0055, 0067, 0068, 0076-0084, and 0113-0116, where “[t]he frame with display order 1 is the frame having the maximum score of all representative frames” such that each “shot” has a representative frame with a highest score and/or rank and the entre video also has a representative frame with a highest score and/or rank).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663